DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a data processing method comprising:
calculating first energy consumption of a user in a preset time interval based on exercise data of the user;
obtaining a first body weight change of the user in the present time interval;
predicting, based on the first energy consumption and the first body weight change, second energy consumption and a second body weight change of the user in a future preset time interval;
obtaining, based on the first energy consumption, the first body weight change, the second energy consumption, and the second body weight change, a result indicating the user capability of completing an intended fitness plan; and
correcting a specified energy consumption of the user and a specified body weight change of the user in the preset time interval in the intended fitness plan based on the result.

These limitations amount to a mental process or a mathematical calculation, so the recited method falls in the abstract idea grouping of mathematical concepts at Prong 1 of the 101 analysis.
This abstract idea is not integrated into a practical application at Prong 2 of the 101 analysis because the claim does not recite any additional elements separate from the abstract idea.  The claim does not recite applying the abstract idea with, or by use of, any particular machine, nor does the claim affect a real-world transformation or reduction of a particular article to a different state or thing.  The claim amounts to manipulating data: the inputs are exercise data of the user, and a first body weight change of the user in a preset time interval, a future preset time interval, and an intended fitness plan; the intermediate results are a first energy consumption, a second energy consumption, a second body weight change in a future preset time interval, and a result indicating the user’s capability of completing the intended fitness plan; and the final result of the method is correcting the intended fitness plan by correcting a specified energy consumption and body weight change in the preset time interval.  This entire process can be carried out as a purely mental process.  Therefore, the claimed invention does not recite any additional elements which would integrate the mental process into a particular practical application, but instead the claim appears to monopolize the mental process itself.
Finally, at Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons as discussed above with regard to Prong 2.  Claim 1 is rejected as ineligible under 35 USC 101.
Claims 10 and 19 are analogous to claim 1, except that claim 10 additionally recites an apparatus, a memory, and a processor, and claim 19 additionally recites a “fitness robot” comprising an apparatus with a memory and processor.  These are additional elements separate from the abstract idea that need to be considered at Prong 2 of the 101 analysis.  However, these additional elements are merely generic computer processing components that are invoked as a tool to perform the abstract idea, which does not cause the claim as a whole to integrate the abstract idea into a particular practical application or provide significantly more than the recited abstract idea.  Claims 10 and 19 are therefore rejected as ineligible under 35 USC 101 as well.
Dependent claim 2 recites using a least square method to predict the second energy consumption and the second body weight change, which is a mathematical technique which merely adds to the abstract idea.  
Dependent claim 3 recites using a particular equation to predict the second energy consumption and the second body weight change, which is a mathematical calculation which merely adds to the abstract idea.  
Dependent claims 4-7 recite further mental processes starting with the exercise data and analyzing it to generate a movement correction instruction and a movement correction guide instruction, and to locate a user plane, which merely add to the abstract idea.  
Dependent claim 8 recites “punishing the user according to a predetermined rule” based on analysis of the exercise data; the claim does not recite a specific punishment and it does not appear that it must involve a particular real-world transformation of a particular article to a different state or thing; therefore, it is considered that this limitation represents an extra-solution activity which does not integrate the claim into a particular practical application.  
Dependent claim 9 recites obtaining image data of the user and “sending a reminder message reminding the user to forward the image data to a social networking platform”, which is also considered to be extra-solution activity which does not integrate the claim into a particular practical application.
Dependent claims 11-18 are analogous to claims 2-9, and are therefore rejected as ineligible under 35 USC 101 for analogous reasons.
Dependent claim 20 recites an input apparatus (to obtain the exercise data and send it to the processing apparatus) and an execution apparatus (to receive a movement correction instruction from the data processing apparatus and execute it).  These may be implemented by generic computer components, so they are not sufficient to cause the claim as a whole to be integrated into a particular practical application.  The limitation “to correct a movement of the user” is interpreted as having a broad enough scope to include merely outputting an instruction to the user for the purpose of correcting the user’s movement, for instance, rather than requiring that the execution apparatus physically interfere with the user’s movement, so this limitation can be merely an extra-solution activity, outputting the result of the mental process.  Therefore, it is not a sufficient additional element to integrate the claim into a particular practical application.  Claim 20 is therefore rejected as ineligible under 35 USC 101 as well.
                                       

                                                   Examiner’s notes

3.	Regarding claims 1, 10 and 19,  the closest prior art, Baarman et al. (Pub. No. US 2015/0093725) teaches a) receiving a selection of a weight loss program for the user, the weight loss program including a dietary regimen, b) measuring the user's caloric expenditure and change in body composition or body mass during the user's participation in the weight loss program, c) determining adherence to the weight loss program based on the measured caloric expenditure and the measured change in body composition or body mass, d) identifying a modification to the dietary regimen, and e) informing the individual of the modification, but fails to anticipate or render obvious a data processing method and apparatus comprising: obtaining, based on the first energy consumption, the first body weight change, the second energy consumption, and the second body weight change, a result indicating the user capability of completing an intended fitness plan; and correcting a specified energy consumption of the user and a specified body weight change of the user in the preset time interval in the intended fitness plan based on the result, in combination with the rest of the claim limitations as claimed and defined by the Applicant.


Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Kodama et al. [‘533] discloses an activity monitor having an activity amount measurement unit that measures an activity amount of a user, including a basic information acquisition unit that accepts an input of basic physical information on the user's body, a target information acquisition unit that accepts an input of a target physical expenditure of the user, an activity pattern acquisition unit that acquires pattern information indicating the user's intent on the activity amount, and a target activity calculation unit that determines a target activity amount on the basis of the basic physical information, the target physical expenditure, and the pattern information acquired by the activity pattern acquisition unit. 

Flahety [‘961] disclose fitness programs and software applications capable of receiving personal information from a user and using the received personal information in conjunction with goals established by the user to generate a personalized fitness routine. The personalized fitness routine may include one or more exercise regimens developed to elicit the user's maximum effort over a calculated timeframe to reach the user's goals. Furthermore, the programs and software applications may include the ability to predict, with over 99% certainty, the amount of time needed for a generated fitness program to allow the user to progress from an initial set of physical performance metrics to a desired set of physical performance metrics.
Sugiyama et al. [‘711] discloses an information-processing system including: a first measuring unit that measures a body activity amount of a user; a second measuring unit that measures a body activity amount of the user; a calculation unit that executes a predetermined calculation based on at least the body activity amount measured by the first measuring unit and the body activity amount measured by the second measuring unit; and an output unit that outputs information based on a result of the calculation 
  
  Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857